Case 19-24735   Doc 30   Filed 01/02/20 Entered 01/02/20 06:54:19   Desc Main
                           Document Page 1 of 6
Case 19-24735   Doc 30   Filed 01/02/20 Entered 01/02/20 06:54:19   Desc Main
                           Document Page 2 of 6
Case 19-24735   Doc 30   Filed 01/02/20 Entered 01/02/20 06:54:19   Desc Main
                           Document Page 3 of 6
Case 19-24735   Doc 30   Filed 01/02/20 Entered 01/02/20 06:54:19   Desc Main
                           Document Page 4 of 6
Case 19-24735   Doc 30   Filed 01/02/20 Entered 01/02/20 06:54:19   Desc Main
                           Document Page 5 of 6
Case 19-24735   Doc 30   Filed 01/02/20 Entered 01/02/20 06:54:19   Desc Main
                           Document Page 6 of 6
